Citation Nr: 1106474	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO. 08-09 365	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for service connection for right ear hearing loss.

2. Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1971 and from July 1972 to January 1989.

This matter was previously before the Board of Veterans' Appeals 
(Board) in November 2009. This matter originally came before the 
Board on appeal from a December 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri; the claims file was subsequently returned to 
the jurisdiction of the RO in New Orleans, Louisiana. In July 
2009, the Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO. 

In the November 2009 decision, the Board reopened the claim for 
service connection for right ear hearing loss and denied service 
connection for that claim. The Board also remanded the claim for 
service connection for a left inguinal hernia.

Following the November 2009 Board decision, the RO issued a 
Supplemental Statement of the Case in October 2010 regarding 
whether new and material evidence has been received to reopen the 
claim for service connection for right ear hearing loss.

The RO also issued an October 2010 rating decision granting 
service connection for status post bilateral inguinal groin 
hernia repair, with residual scars, with a noncompensable 
disability rating, effective from April 12, 2005.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
right ear hearing loss was previously finally denied by 
the Board, though the Agency of Original Jurisdiction 
(AOJ) has taken additional actions in regards to that 
claim. The Board does not have jurisdiction over it and it 
is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The November 2009 Board decision reopened the claim for 
service connection for right ear hearing loss and subsequently 
denied service connection.  

2. The October 2010 rating decision granted service connection 
for the claimed inguinal hernia; there is no longer a controversy 
on the question of the Veteran's entitlement to service 
connection an inguinal hernia.

	
CONCLUSIONS OF LAW

1. The Board's November 2009 decision reopened the claim for 
service connection for right ear hearing loss and finally denied 
service connection; that claim is not currently in controversy 
before the Board and the appeal of this issue is dismissed. 
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2010); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2. The October 2010 rating decision provided a full grant of the 
inguinal hernia service connection claim remanded by the November 
2009 Board decision. There remains no justiciable case or 
controversy currently before the Board concerning the Veteran's 
claim for service connection for an inguinal hernia, and the 
appeal of this issue is dismissed. 38 U.S.C.A. § 7105 (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



[Continued on the next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim. Wensch v. Principi, 15 
Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance). In view of the Board's 
finding that the Veteran's claim for service connection for 
inguinal hernia must be dismissed as a matter of law, further 
assistance is unnecessary to aid the Veteran in substantiating 
her claim. Additionally, the Board also finds that the claim to 
reopen the claim for service connection for right ear hearing 
loss was already reopened and finally denied.  As such, that 
claim is no longer before the Board. As will be discussed below, 
the law is dispositive and the facts are not in dispute. See 
Mason v. Principi, 16 Vet. App. 129, 131-132 (2002); see also, 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5- 2004. As the 
law is dispositive in the instant claims, the VCAA is not 
applicable. 

Right Ear Hearing Loss Claim
 
In April 2005, the Veteran filed a claim for service connection 
for bilateral hearing loss. An August 1989 rating decision had 
previously granted service connection for left ear hearing loss, 
with a noncompensable rating, and had finally denied service 
connection for right ear hearing loss. A December 2005 rating 
decision subsequently continued the noncompensable rating for 
left ear hearing loss and confirmed and continued the denial of 
service connection for right ear hearing loss. In December 2005, 
the Veteran submitted a notice of disagreement in regards to his 
hernia and right ear hearing loss claims only. As such, the 
December 2005 rating decision denying left ear hearing loss 
became final and was not appealed to the Board.

The April 2005 claim to reopen the claim for service connection 
for right ear hearing loss came before the Board in November 
2009. At that time, the Board noted that the August 1989 rating 
decision denying service connection for right ear hearing loss 
had been final, but that the evidence that has subsequently been 
associated with the claims file since that decision was 
sufficient to reopen the claim. The Board then reopened the 
claim. However, the Board subsequently denied service connection 
for right ear hearing loss, finding that the evidence did not 
demonstrate that any currently diagnosed hearing loss of the 
right ear was related to the Veteran's service. 

Although the RO has subsequently provided the Veteran a 
Supplemental Statement of the Case (SSOC) in October 2010 in 
regards to the issue of whether new and material evidence has 
been received to reopen a claim for service connection for right 
ear hearing loss, that SSOC was provided in error. Once the 
November 2009 Board decision addressed both reopening the claim 
for right ear hearing loss arising from the April 2005 claim and 
denied service connection, that claim was finally decided.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Between the November 2009 Board decision and the October 2010 
SSOC, the Veteran did not submit any new statements to attempt to 
reopen his claim for service connection for right ear hearing 
loss and has not alleged any errors as to fact or law in the 
November 2009 Board decision. Although the Veteran's 
representative submitted a Post-Remand Brief in January 2011, the 
Board notes that this brief was also made in error and did not 
account for the final nature of the November 2009 Board decision, 
including the fact that the Board had already reopened the claim 
and finally denied service connection. Instead, the brief 
indicated that the Veteran's new and material evidence claim was 
previously before the Board and had been remanded to the AOJ for 
further development. Such a characterization of the November 2009 
Board decision was in error and does not change the fact that 
this claim had been finally decided and thus did not continue to 
be pending before the Board.

The Board further notes that as the November 2009 Board decision 
had already reopened the claim for service connection, the Board 
may dismiss the appeal as to whether new and material evidence 
has been submitted to reopen the claim as it fails to allege a 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105. The Veteran has not taken exception 
to a case or controversy involving a pending adverse 
determination.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
(noting the need for an adverse decision on which an appellant 
may base an appeal).

The Board notes that this case is distinctive from that in Percy 
v. Shinseki, 23 Vet. App. 37 (2009), which held that VA waived 
any objections as to the content of the appeal by treating the 
issue as on appeal for five years. Percy found the claim to 
continue to be pending before the Board, though it was not 
properly appealed to the Board. However, the present case 
involves a claim that was already fully granted to the extent 
that it was reopened and then finally denied.  The present case 
could not continue to be pending, as it had already been properly 
appealed and decided.  The issuance of the October 2010 SSOC 
after the final Board decision clearly constituted a non-
prejudicial error on the part of the RO, as it did not affect the 
Veteran's the previously finally decided claim or his ability to 
file a new claim. 

Accordingly, the Veteran's claim to reopen the claim service 
connection for right ear hearing loss is dismissed as a matter of 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



[Continued on the next page]  
Service Connection for a Left Inguinal Hernia

In April 2004, the Veteran filed a claim for service connection 
for a left hernia. The Veteran appealed the December 2005 rating 
decision denying that claim to the Board. A November 2009 Board 
decision remanded the claim, re-characterized as for service 
connection for a left inguinal hernia, for further development. 
The Board notes that the November 2010 VA Form 8 incorrectly 
indicated that the claim for service connection for a hernia 
should be recertified to the Board.

Following the additional development, which included an April 
2010 VA examination, an October 2010 rating decision granted 
service connection for status post bilateral inguinal groin 
hernia repair, with residual scars, with a noncompensable rating. 
Although the Veteran's claim had been previously characterized 
for a left inguinal hernia, the October 2010 grant of service 
connection was a full grant of the claim on appeal.  The Veteran 
has reported, and the record indicates, that his left inguinal 
hernia has been surgically repaired. Thus the Veteran has been 
granted service connection based on his present condition 
following that repair.

As such, the October 2010 rating decision fully granted the left 
inguinal hernia claim previously on appeal and the Veteran has 
not submitted any notice of disagreement or other statement 
indicating that he disagrees with the full grant of his appeal.  
Indeed, the Veteran's representative did not address that issue 
in the January 2011 Appellant's Post-Remand Brief.  The VA Form 8 
appears to be the only indication that the claim should be 
addressed by the Board, but such an indication is in error, as 
the claim has been fully granted and the record does not indicate 
that the claim has been appealed.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. In the present case, the Veteran 
has not taken exception to a case or controversy involving a 
pending adverse determination.  See Shoen, 6 Vet. App. at 457 
(noting the need for an adverse decision on which an appellant 
may base an appeal).

Service connection is already in effect for this disability, as 
the Veteran has been granted service connection for status post 
bilateral inguinal groin hernia repair, with residual scars. 
Thus, there remains no allegation of errors of fact or law for 
appellate consideration concerning this claim.  Accordingly, the 
Veteran's claim for service connection for a left inguinal hernia 
is dismissed as a matter of law. See Sabonis, 6 Vet. App. at 430. 


ORDER

The appeal for whether new and material evidence has been 
submitted to reopen the claim for service connection for right 
ear hearing loss is dismissed.

The appeal for service connection for a left inguinal hernia is 
dismissed.


		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


